Case 1:19-cv-02381-LTB-MEH Document 100 Filed 05/06/20 USDC Colorado Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO



       Civil Action No. 19-cv-2381-MEH

       WALTER CHARNOFF

             Plaintiff,

   v.

       NANCY LOVING d/b/a ARTSUITE NY, et al.

             Defendants.



         PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT RESPONSE TO ISP
       HOLDINGS, INC., ALICIA ST. PIERRE, AND MARTIN ST. PIERRE’S MOTION TO
       DISMISS FOR LACK OF JURISDCTION WITH NEWLY-DISCLOSED EVIDENCE


             Plaintiff Walter Charnoff hereby respectfully files Motion, as follows

             Conferral Statement: This filing is opposed ISP, Inc., and Martin and Alicia St. Pierre.

  I.        Introduction and Timeline: Evidence Disclosed After Plaintiff Filed his Response.

            1.      Plaintiff respectfully requests that his Response to the Motion to Dismiss for Lack of

  Personal Jurisdiction filed by Alicia St. Pierre, Martin St. Pierre, and ISP Holdings, Inc., which was

  filed on April 20, 2020, be supplemented with a Lease for the subject art gallery attached hereto as

  Exhibit 1. See ECF Entry 89. Defendants’ Motion was supported by Affidavits from Mr. and Ms.

  St. Pierre, as Exhibits A and B. See ECF Entry 77. The theory of liability against Mr. St. Pierre is

  that he accepted the benefit of Plaintiff’s funds that he knew were wrongfully acquired by his

  business partner in an art gallery, Nancy Loving, in payment of an antecedent debt. The theory of

  liability against Ms. St. Pierre is that she tortiously and intentionally interfered with a contract
                                                      1
Case 1:19-cv-02381-LTB-MEH Document 100 Filed 05/06/20 USDC Colorado Page 2 of 4




  made by Ms. Loving and the art gallery with Plaintiff, which proximately caused him damage. The

  theory of liability against ISP is that it conspired with Mr. and Ms. St. Pierre. The Lease does not

  impact the theory of liability against ISP or Mr. St. Pierre.

         2.      Ms. St. Pierre’s Affidavit avers that she was nothing more than a passive investor in

  the art gallery, through ISP, and was never employed by the gallery, never managed any aspect of

  the gallery, never participated in its business operations, had no active role whatsoever in the

  gallery, and no personal business relationship with Nancy Loving. Plaintiff submitted Exhibits 13-

  17 and 21 with his Response to the Motion to Dismiss to show that (1) ArtSuite NY, ArtSuite

  Gallery, and Art Port LLC—the various names the art gallery has operated under—are one and the

  same and (2) Ms. St. Pierre had and continues to have a direct and active role in the gallery,

  including but not limited to putting on exhibitions involving Plaintiff’s art, manning the gallery on

  a regular basis to interact with consumers, and directing policy.

         3.      After Plaintiffs filed their Response, on April 22, 2020, Ms. Loving disclosed the

  Lease for the art gallery located at 466 Piermont Avenue, in Piermont New York, a copy of which

  is attached hereto as Exhibit 1 and is bates stamped Loving 2004-2008. Plaintiff had requested the

  Lease in written discovery served on January 29, 2020, but as of this filing, despite several

  conferrals, only the unsigned version has been provided. The undersigned also conferred with

  counsel for ISP and the St. Pierres before filing Plaintiff’s Motion for Jurisdictional Discovery, and

  said that if the signed Lease were provided, he would not need to file that Motion. Counsel did not

  respond to that email.

         4.      The Lease is relevant because: (1) Ms. St. Pierre is identified as a signatory of the

  lease, (2) under Section 37 she personally guarantees the lease and appears to be identified as a

  member of AP, and (3) AS, ASG, and AP are the same entities and that makes her Affidavit filed

   with the Motion to Dismiss false or at least materially misleading. These are not the actions

                                                     2
Case 1:19-cv-02381-LTB-MEH Document 100 Filed 05/06/20 USDC Colorado Page 3 of 4




      of a passive investor, but instead an active participant in the business. A passive investor is

      someone whose sole risk in a business is the value of their investment, like an outsider who

      owns common stock in Lockheed Martin but does not work there or have contracts with the

      company. Here, Ms. St. Pierre has an array of legal liabilities that are intertwined with the

      success or failure of the art gallery, and indicate she has a direct role in its operations. It

      therefore rebuts her Affidavit. 1

      II.     Conclusion: The Lease should be Considered Part of the Record for Jurisdiction

            5.      Plaintiff should be permitted to have the Lease considered as part of the record

  for purposes of his Response to the Motion to Dismiss. Plaintiff did not want to file this

  Motion, or the Motion for Leave to File a Reply, but was forced to do so by the failure to

  provide the Lease in any form before April 20, 2020, and by the representations by counsel for

  the St. Pierres and ISP that Plaintiff had 2000 pages of discovery before filing his Response,

  when in fact he had approximately 420 pages of discovery and little of any relevance to the

  jurisdictional issues. This limited addition to the Response will prejudice no party herein, as

  well.

            Dated this May 6, 2020




  1
   Counsel for the St. Pierres and ISP in an email on May 5, 2020, said the Lease did not prove
  anything because it was unsigned. The undersigned explained they’d requested the signed Lease in
  discovery, and that it was unusual that the two partners in a business and signers of the Lease did
  not have a signed copy, since a signed copy is necessary under the statute of frauds. Further, unless
  Ms. Loving is disclosing non-authentic documents, the Lease is relevant. In any event, this Catch-
  22 situation cannot be fairly blamed on Plaintiff, who has diligently sought the signed Lease. See
  Email dated May 5, 2020, attached as Exhibit 2.
                                                         3
Case 1:19-cv-02381-LTB-MEH Document 100 Filed 05/06/20 USDC Colorado Page 4 of 4




                                                       /s/ Ian T. Hicks, Esq.
                                                       Ian T. Hicks, Reg. No., 39332
                                                       The Law Office of Ian T. Hicks LLC
                                                       Attorney for Plaintiff
                                                       6000 East Evans Avenue, Suite 1-360
                                                       Denver, Colorado, 80222
                                                       Telephone: (720) 216-1511
                                                       Facsimile: (303) 648-4169
                                                       E-mail: ian@ithlaw.com




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 6th day of May, 2020, the foregoing Motion was

  filed via CM/ECF, and served upon the following:

  Shoemaker Ghiselli + Schwartz, LLC
  Elizabeth H. Getches
  Cynthia A. Mitchell
  SHOEMAKER GHISELLI + SCHWARTZ LLC
  1811 Pearl Street
  Boulder, CO 80302
  Telephone: (303) 530-3452
   FAX: (303) 530-4071
  Email: lgetches@sgslitigation.com
  Attorney for Defendants

  Thomas H. Wagner, #38135
  Anderson Law Group
  7385 W. Highway 50
  Salida, CO 81201
  Telephone: (719) 539-7003
  tom@anderson-lg.com
  Counsel for Defendants Martin St. Pierre, Alicia St. Pierre, and ISP Holdings, Inc.




                                                              s/Ian T. Hicks, Esq.




                                                  4
